Citation Nr: 1235548	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-27 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS), to include as secondary to presumed in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, which included eleven months of service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, January 2011, and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey and Togus, Maine.  Jurisdiction of the Veteran's claim currently resides with the RO in Newark, New Jersey.  

In May 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  MDS is not a disability for which service connection is presumed based on in-service exposure to herbicides.  

2.  Probative medical opinions of record link the Veteran's currently-diagnosed MDS to his presumed in-service herbicide exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for MDS, as secondary to in-service herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because this decision constitutes a complete grant of the benefit sought on appeal, no further discussion of the notice and assistance duties is necessary.

Service Connection

The Veteran asserts that he developed MDS as the result of exposure to herbicides while serving in the Republic of Vietnam.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

As to the specific contention that the veteran was exposed to certain herbicides (such as Agent Orange) in service, the Board observes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  As the record reflects the Veteran's service in Vietnam, his exposure to herbicides is presumed.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  

The record reflects that after the Veteran was identified as anemic in 2008, he was definitively diagnosed with MDS in 2009.  While MDS is not among the list of enumerated diseases that VA will presume are related to in-service herbicide exposure, the Veteran has submitted several medical journal articles exploring the etiology of MDS, as well as two positive, persuasive medical opinions citing a correlation between his currently-diagnosed MDS and his in-service herbicide exposure.  

Most relevant to the instant case are the medical opinion authored by a Ms. Heptinstall, a registered nurse who serves as the executive director of the MDS Foundation, and the medical opinion authored by Dr. Bednar, the Veteran's private treating oncologist.  

In her January 2010 letter, Ms. Heptinstall states that exposure to Agent Orange is a known trigger for developing MDS.  Moreover, she states that the lack of the Veteran's symptoms during or soon after service does not undermine a finding that the Veteran developed MDS as a result of this in-service exposure, as the symptoms of MDS do not become apparent for many years after the exposure to the causative agent.  Nevertheless, Ms. Heptinstall stated that the Veteran's medical records reflect that he experienced related symptoms of MDS, including anemia, frequent bouts of pneumonia, and night sweats, for many years prior to his diagnosis, which she opined is a common pattern for MDS patients.   Ms. Heptinstall summarized several medical studies exploring the etiology of MDS, which all find that chemical exposure (including exposure to benzene, apparently often contained in the mixture used to apply Agent Orange) plays a roll in the development of MDS.  

In a January 2010 letter, Dr. Bednar states that the MDS is caused by mutations of hemopoietic stem cells, and that these mutations may be induced by a variety of toxic agents, including herbicides.  Dr. Bednar further states that based on the Veteran's history, his only opportunity for introduction to such toxic agents was during his tour of service in the Republic of Vietnam, during which he was exposed to Agent Orange.  Thus, Dr. Bednar concludes that there is a likely causal relationship between his in-service Agent Orange exposure and his development of MDS.

The Board finds that these medical opinions are probative, as they are definitive, reflect the opinion-provider's familiarity with the Veteran's medical history, and are supported by sufficient rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, the Board will afford these opinions great probative value.

Arguing against the Veteran's claim is the absence of his claimed disability from the list of diseases set forth in VA regulations for which service connection is presumed for those exposed to Agent Orange.  That list is the product of on-going  comprehensive reviews of scientific and medical literature by the National Academy of Sciences on the health effects of exposure to Agent Orange.  As such, the absence of the claimed disability from the list, at a minimum, implies an absence of an association between Agent Orange exposure and the claimed disability.  Nevertheless, the evidence of record reflects the Veteran's service in the Republic of Vietnam, during which he was presumptively exposed to certain herbicides.  There is a current diagnosis of MDS; and several probative medical opinions linking the Veteran's current MDS to his in-service herbicide exposure.  

In the Board's view, the evidence in this particular case is in relative equipoise on the question of whether this Veteran's MDS was a result of his in-service exposure to Agent Orange.  When presented with such evidence, a basis for granting service connection exists.  Therefore, the Veteran's appeal is granted.







(CONTINUED ON NEXT PAGE)

ORDER

Service connection for MDS, as secondary to presumed in-service herbicide exposure, is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


